Citation Nr: 0024584	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-11 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1982 to 
August 1982.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision by the Newark, New Jersey RO.


REMAND

The veteran contends that her service-connected PTSD is more 
disabling than currently evaluated.

VA has a duty to assist the veteran in the development of 
facts pertaining to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The Board notes that 
although the veteran was given a VA psychiatric examination 
in November 1998, it does not appear that the examination is 
adequate to permit disability evaluation.  The report of 
examination simply does not address the presence or absence 
of those symptoms that are part of the criteria for a rating 
in excess of 10 percent.  In addition, the examiner indicated 
that the veteran's medical records were not available for 
review.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.  
Following the gathering of all available medical records, the 
veteran should be afforded a VA psychiatric examination.  The 
Court has stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).


In view of the forgoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
inquire as to where she has received any 
treatment for her service-connected PTSD 
since 1998.  After obtaining the 
necessary releases, the RO should then 
contact the named medical providers and 
request copies of all medical records 
concerned with treatment of the veteran 
for PTSD since 1998.  All records 
obtained should be associated with the 
claims folder.

2.  The veteran should then be scheduled 
for a VA psychiatric examination in order 
to ascertain the nature and severity of 
her service-connected PTSD.  The claims 
folder and a copy of this Remand must be 
made available to the examiner for review 
prior to the examination.  Psychological 
testing should be done if deemed 
appropriate by the examiner.  In 
addition, the examiner's findings must 
address the presence or absence of the 
manifestations described in 38 C.F.R. 
§ 4.130.  The examiner should render an 
opinion as to what effect the veteran's 
service-connected disability has on her 
social and industrial adaptability.  A 
Global Assessment of Functioning (GAF) 
should be provided, and the examiner 
should explain the meaning of the score.

3.  Thereafter, the RO should review the 
claim.  If the decision remains adverse 
to the veteran, she and her 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



